Appeal from an order of the Special Term of Albany County denying the petitioner’s application in a proceeding under article 78, directed against the State Board of Parole. The petitioner, who had been imprisoned upon a definite, sentence, was given a reduction of sentence and was released, pursuant to sections 230 and 242 of the Correction Law, subject to the jurisdiction and control of the Parole Board. The petitioner challenges the power of the Parole Board to revoke .the reduction of sentence 'for violation of parole. A reasonable construction of sections 241, 242 and 218 of the Correction Law leads to the conclusion that the board has such power. Order- unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.